          Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

VALERIE F. JOHNSON,                                 )
                                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
                v.                                  )    CIVIL ACTION NO. 5:21-CV-44 (MTT)
                                                    )
BANK OZK,                                           )
                                                    )
                                                    )
                   Defendant.                       )
    __________________                              )


                                                ORDER

        On February 3, 2021, Defendant Bank OZK removed this putative class action

from the Bibb County State Court to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

Doc. 1. The Court allegedly has original subject matter jurisdiction of this case pursuant

to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). Id. ¶ 7. Plaintiff Valerie

F. Johnson has moved to remand the case back to the State Court of Bibb County.

Doc. 11. Because OZK has not established that CAFA’s minimum amount in

controversy requirement is met and thus has not established that the Court has subject

matter jurisdiction, Johnson’s motion to remand (Doc. 11) is GRANTED.

                                          I. BACKGROUND

        Johnson alleges three types of contract breaches against OZK in her putative

class action lawsuit. First, Johnson alleges that OZK improperly charged overdraft

fees1 when, in fact, there were sufficient funds in an account holder’s account. Doc. 1-1


1The Court refers to both overdraft fees and insufficient funds fees simply as “overdraft fees.” Any
difference between the two is immaterial for the purpose of this Order. See Docs. 1-1 ¶ 1; 14 at 2.
            Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 2 of 7




¶¶ 8-13. Second, Johnson alleges that OZK improperly charged multiple overdraft fees

on single attempted transactions. Id. ¶¶ 14-22. For these two claims, Johnson does not

allege that all overdraft fees were improper; rather, she challenges only the fees

assessed when a transaction did not actually overdraft an account and the fees

assessed on successive attempts to process a single transaction for which there were

insufficient funds. Third, Johnson alleges that OZK improperly charged balance inquiry

fees before cash withdrawals from out-of-network ATMs. Id. ¶¶ 23-27.

       Johnson seeks to certify a class consisting of:

       All Georgia citizens residing in the state of Georgia who, on or before July
       31, 2018, were charged [overdraft fees] by [OZK] on items that did not
       overdraw their accounts, or who were charged multiple [overdraft fees] by
       [OZK] on the same item from an account held with [OZK], or who were
       charged ATM Fees by [OZK] for balance inquires that preceded a cash
       withdraw.

Id. ¶ 29.

       Johnson argues that the Court does not have subject matter jurisdiction over this

case because OZK has not established that the amount in controversy exceeds $5

million, CAFA’s jurisdictional threshold. Doc. 11 ¶ 2. Therefore, Johnson argues, the

Court should remand the case back to the State Court of Bibb County. Id. ¶ 1.

                                      II. DISCUSSION

   A. Legal Standard

       CAFA states that “[t]he district courts shall have original jurisdiction of any civil

action in which the matter in controversy exceeds the sum or value of $5,000,000,

exclusive of interest and costs, and is a class action in which … Any member of a class

of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2).

The statute also requires that there be at least 100 members of the putative class. 28



                                              -2-
         Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 3 of 7




U.S.C § 1332(d)(5)(B). Thus, CAFA grants federal courts jurisdiction over class actions

if: “(1) any member of the plaintiff class is a citizen of a state different from the state of

any defendant, (2) the aggregate amount in controversy exceeds $5 million, and (3) the

proposed plaintiff class contains at least 100 members.” Dudley v. Eli Lilly and Co., 778

F.3d 909, 911 (11th Cir. 2014) (citations omitted).

       The party seeking to establish federal subject matter jurisdiction bears the

burden of showing that each of CAFA elements is satisfied. Lowery v. Ala. Power Co.,

483 F.3d 1184, 1207-08 (11th Cir. 2007). This includes “establishing the jurisdictional

amount by a preponderance of the evidence.” Id. at 1208. Although at an early stage

of litigation there is often nothing but the bare pleadings, the Eleventh Circuit has stated

that it may be appropriate to weigh competing evidence filed with a putative class action

to determine if the jurisdictional amount in controversy has been met. Id. at 1209 n.56.

Jurisdiction will be established if the “jurisdictional amount is either stated clearly on the

face of the documents before the court[] or readily deducible from them.” Id. at 1211;

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010) (stating a party

may make factual allegations “combined with reasonable deductions, reasonable

inferences, or other reasonable extrapolations”). It is improper for a court to speculate

when determining whether the documents submitted by a party establish the

jurisdictional amount. Lowery, 483 F.3d at 1220. However, a court need not “suspend

reality or shelve common sense in determining whether the face of the complaint …

establishes the jurisdictional amount.” Roe v. Michelin N. Am., 613 F.3d 1058, 1062

(11th Cir. 2010) (citation omitted).




                                              -3-
          Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 4 of 7




    B. Amount in Controversy

        Two of CAFA’s elements are clearly satisfied and not disputed. Docs. 11; 14 at

1. There is at least minimal diversity of citizenship because Johnson is a resident of

Georgia and OZK is a corporation incorporated in Arkansas with its principal place of

business also in Arkansas. 2 Doc. 1-1 ¶¶ 4-5. Also, the putative class is composed of at

least 100 members; Johnson alleges that “thousands of [OZK’s] customers throughout

Georgia have been subjected to these practices that violated [OZK’s] standard form

contracts with its customers.” Id. ¶ 2. Therefore, the only issue relevant to this motion

is whether CAFA’s amount in controversy requirement is satisfied.

        But the complaint does not clearly establish that the jurisdictional amount is met.

Thus, the Court must determine whether the minimum amount in controversy is “readily

deducible” from the documents before the Court. Lowery, 483 F.3d at 1211. To

establish the jurisdictional amount, OZK has submitted two affidavits from Cindy Wolfe,

the Chief Banking Officer for OZK. First, Wolfe stated that during the applicable time

period, OZK “assessed more than $5,000,000.00 in [overdraft fees] and [out-of-network

ATM balance inquiry fees] to its customers with accounts maintained in Georgia.” Doc.

1-2 ¶ 10. The second affidavit, submitted after Johnson moved to remand, stated that

during the applicable time period, “OZK assessed over $20,000,000.00 in [overdraft

fees] to its customers with accounts maintained in Georgia.” Doc. 14-1 ¶ 7.

        Johnson argues that Wolfe’s affidavits are insufficient to establish the

jurisdictional amount because they are not specific to the putative class. Docs. 11 ¶ 1;


2 In fact, there appears to be complete diversity. However, jurisdiction under 28 U.S.C. § 1332(a) is

lacking because the amount in controversy for any one plaintiff would not amount to more than $75,000.
Therefore, OZK relies on CAFA, which allows the putative plaintiffs’ claims to be aggregated. Pretka, 608
F.3d at 751.


                                                   -4-
          Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 5 of 7




19 ¶ 3. First, Wolfe’s affidavits do not address the amount of fees OZK charged to

customers for balance inquiries preceding a cash withdrawal from out-of-network ATMs.

Moreover, Wolfe’s affidavits make no effort to establish, or even estimate, the

percentage or amount of overdraft fees charged for successive attempts to process a

single transaction for which there were insufficient funds or the percentage or amount of

overdraft fees charged when the transaction did not actually overdraw the account. 3 In

short, Wolfe’s affidavits—the only evidence submitted by OZK—simply establish the

total amount of overdraft fees assessed during the relevant time period. The affidavits

shed no light on the overdraft fees charged for the transactions at issue.

        The evidence submitted by Johnson, her recent bank statements, further

undercuts OZK’s argument that the amount in controversy includes “a vast majority” of

its total assessed overdraft fees. Doc. 14 at 7. It appears that Johnson was charged

more than forty overdraft fees during a twelve-month period. Doc. 19-1. However, only

four of those overdraft charges appear to be alleged contract breaches (one possible

overdraft fee assessed when sufficient funds may have been in Johnson’s account and

three successive charges on single attempted transactions). Id. at 10, 24. Accordingly,

this limited evidence suggests that most overdraft fees are not in dispute. Of course,

Johnson’s experience is far from conclusive, but her experience demonstrates the risk

of assuming anything from Wolfe’s affidavits.




3 OZK argues that the “multiple-presentment theory means that two of three possible [overdraft] fees for
every returned item are independently at issue.” Doc. 14 at 7. Evidence that the bank regularly charged
multiple overdraft fees on a single attempted transaction would have been helpful. However, knowing
that multiple fees possibly were charged is not. OZK further alleges that Johnson “calls into question the
very method by which Bank OZK calculates whether a customer has enough funds.” Id. Perhaps, but
that still does not mean that Johnson alleges every overdraft fee is a contract breach. For example, a
single overdraft fee when there were insufficient funds by any method of calculation is not in controversy.


                                                    -5-
          Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 6 of 7




       This case is similar to Dudley v. Eli Lilly and Company, in which the Eleventh

Circuit held that the putative class action defendants had failed to show the amount in

controversy exceeded $5 million. Dudley, 778 F.3d at 911. The defendants allegedly

had failed to make certain incentive/bonus payments to former employees if their

employment terminated before a given sales period ended. To establish CAFA’s

subject matter jurisdiction, the defendants submitted evidence that 922 former

employees were potential class members. Then, using the midpoint 4 of a previous

year’s range of incentive payments and using the plaintiff’s allegation that a promised

incentive trip was worth $5,000 per employee, the defendants argued that, in the

aggregate, 122 former employees could have lost $610,000, 339 former employees

could have lost $3,084,900, and 510 former employees could have lost $6,215,625. Id.

at 915.

       The Eleventh Circuit noted that the complaint did not allege, as the defendants

had assumed in their amount in controversy calculation, that all the class members

were owed all possible categories of incentives. Further, the evidence establishing the

potential amount in controversy “failed to establish even generally the dollar amounts

that each of the [former employees] may have been denied in payment incentives as a

result of their termination dates.” Id. at 916. Thus, the Eleventh Circuit held that

because the defendant’s evidence only established how much each class member

“theoretically could have received … the district court was unable to make any

‘reasonable inferences and deductions drawn from that evidence to determine whether



4 The Eleventh Circuit noted that by using the midpoint numbers, the defendants had not established
whether the potentially withheld incentive payments were realistic compared to what the average
incentive payments were or realistic compared to what the individual class members had received before.


                                                  -6-
          Case 5:21-cv-00044-MTT Document 20 Filed 04/27/21 Page 7 of 7




the defendant has carried its burden’ of sustaining the jurisdictional threshold.” Id. at

917 (quoting S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315 (11th Cir.

2014)).

       The defendants in Dudley, unlike OZK, at least made some effort to quantify,

within the relevant universe, what amount was in dispute. OZK simply quantifies the

universe. Accordingly, OZK has not established by a preponderance of the evidence

that the amount in controversy in this case is at least $5 million.

                                    III. CONCLUSION

       For the foregoing reasons, OZK has not established by a preponderance of the

evidence that the Court has subject matter jurisdiction pursuant to CAFA. Accordingly,

Johnson’s motion to remand (Doc. 11) is GRANTED, and OZK’s motion to dismiss

(Doc. 12) is DENIED as moot.

       SO ORDERED, this 26th day of April, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -7-
